Title: To George Washington from General William Howe, 26 November 1777
From: Howe, William
To: Washington, George



Sir,
Philadelphia [26] Novemr 1777.

I am averse to Altercation, and therefore wish to be explicit, and understood in my Answer to your Letter of the 14th Instant, and to your very importunate Requisition of the 23rd.
I shall never agree to a partial Exchange of Prisoners, until you have on your Part fulfilled the Cartel agreed upon; but as that Matter has already been sufficiently investigated in the Course of our Correspondence, & by Deputies respectively appointed, it is unnecessary to enlarge upon the Subject. As liquidating the Account by the Delivery of an equal Number of Prisoners for those received by your Agents and Commissaries is the only Preliminary which can be admitted for a further Arrangement—Of course it rests with you, whether an Exchange is to take Place or not, and therefore you stand responsible, for the Inconvenience, which the Officers and Men of our respective Armies, must unavoidably be put to in their present State of Captivity.
In Order to alleviate their Distress, and remove the Evil as far as depends upon me, I shall permit Officers for Officers of equal Rank to go home upon their Paroles—that Rule, if you chuse to adopt the Measure, shall be observed for such Officers as you send upon their Paroles, to this Place, New York, or Rhode Island.

I could wish there were no Grievances on either Side real or imaginary to be complained of—As every Man, in my Opinion, who comes fairly under the Description of a Prisoner of War, without any aggravating Circumstance on his Part, is undoubtedly entitled to good Treatment, and every Indulgence which can in Prudence be granted; but that Indulgence can only be regulated by the Situation of the Place, in which Prisoners happen to reside.
If ever any Officer or Commissary under my Command has deviated from the Civility, Care, and Attention, due to Prisoners of War, under the above Description, it is not consistent with my Knowledge, and is contrary to my Directions and Intention.
The Provision issued to the Prisoners, which are or have been in my Hands, has been uniformly the same, and is agreeable to a Regulation, which has long been established for victualling British Troops, when they are on board Men of War or Transports; they surely must receive that Allowance, as a Field Officer, visits them every Morning, who has Orders to hear their Complaints, and to report to me—You cannot suppose there could be an Intention of deviating from this Rule, in the Case of Joseph Cloyd and William Dewes.
I have no Objection to your sending a Commissary, with a Supply of Clothing, Money, and other Necessaries for the Prisoners at Philadelphia, who shall be permitted to visit the Places where they are confined.
In Return I expect you will send Passports for Persons, who shall not be above the Rank of Quarter Masters, or Commissaries, to carry Supplies for the Prisoners in your Hands at Hartford and other Places, where they are confined. You can stipulate the Places where it is necessary the Quarter Masters and Commissaries should go to; I cannot with any Precision ascertain them, and therefore leave it at large for your Determination.
I cannot enter into the Merits of Mr Boudinot’s Report to you, as he refers to a Correspondence with Commissary Loring who is at New York.
You wish me to particularize the Cases I allude to of Prisoners of War being injuriously and unjustifiably loaded with Irons. Major Stockdon and other Officers of the New Jersey Volunteers were put in Irons at Prince Town—the Major and a Captain of that Regiment were marched out of that Place under a Guard, and handcuffed together. I am with due Respect, Sir, your most obedient Servant

W. Howe

